Citation Nr: 0028373	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1976 to 
January 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied claims for service 
connection for hypertension and right ear hearing loss.


FINDINGS OF FACT

1.  The appellant has not presented competent evidence 
showing that he currently manifests hypertension.

2.  The claim for service connection for hypertension is not 
plausible.

3.  The appellant does not currently manifest right ear 
hearing loss disability under VA guidelines.

4.  The claim for service connection for right ear hearing 
loss is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded, and there is no further 
duty to assist the appellant in the completion of his 
application.  38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).

2.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded, and there is no 
further duty to assist the appellant in the completion of his 
application.  38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently manifests 
hypertension and a right ear hearing loss which were incurred 
or aggravated during his active military service.  In making 
claims for service connection, he has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, he must present 
claims which are not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to him.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

A.  Service connection - hypertension

The appellant contends that he currently manifests 
hypertension, and that such disability was incurred or 
aggravated during service.  According to his statements and 
testimony of record, he manifested elevated blood pressures 
on several occasions over the course of his military career.  
He recalls being advised by military physicians to exercise 
regularly, to control his diet and to limit his intake of 
alcohol and salt.  He further recalls being told that his 
blood pressure readings had been high at times, but he does 
not recall being diagnosed with hypertension or undergoing 
blood pressure checks.  He does recall that he was never 
prescribed hypertensive medications.

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Absent evidence of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  As an alternative to 
establishing a well grounded claim under the Caluza 
requirements, hypertension may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For reference purposes, the Board notes that VA's Schedule 
for Rating Disabilities defines the term hypertension as 
diastolic blood pressure predominantly 90mm. or greater, and 
the term isolated systolic pressure as systolic blood 
pressure predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (1999).  Either hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.

The appellant's service medical records are negative for 
complaint, treatment, manifestation or diagnosis of 
hypertension.  His recorded blood pressure readings over the 
course of his military career revealed no systolic blood 
pressure readings of 160mm. or greater.  He did manifest a 
diastolic reading of 92 in April 1992 while being treated for 
bronchitis symptoms as well as 100 in May 1992 following a 
neck injury, but a subsequent 5- day blood pressure check in 
September 1992 did not result in a diagnosis of hypertension.  
An April 1993 clinical record noted diastolic pressures of 84 
and 94 following a physical training test.  A May 1997 
emergency care record for serous otitis media noted a 
diastolic reading of 98.  Otherwise, his diastolic readings 
during service were predominantly less than 90mm.  His 
retirement examinations in January and August 1997 revealed 
blood pressure readings of 118/76 (systolic/diastolic) and 
144/78, respectively.

Post-service, the appellant's private clinical records are 
also negative for complaint, treatment, manifestation or 
diagnosis of hypertension.  These records show systolic blood 
pressure readings less than 160mm. and diastolic blood 
pressure readings less than 90mm.  A March 1999 VA 
hypertension examination recorded a blood pressure reading of 
130/78.  At that time, the examiner commented that, upon 
review of the claims folder, there was "no evidence of 
hypertension" and that there were two episodes of mild 
increases of systolic blood pressure in service due to pain. 

Based upon the above, the Board must deny the claim for 
service connection for hypertension as not well grounded.  In 
this respect, there is no evidence of record establishing a 
clinical diagnosis of hypertension.  Furthermore, the 
evidence of record fails to suggest the manifestation of 
hypertension during or after service.  See generally 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (1999).  To the 
contrary, upon physical examination of the appellant and 
review of his claims folder, a VA examiner in 1999 provided 
opinion that there is "no evidence of hypertension."  The 
appellant's own self- diagnosis of hypertension, in and of 
itself, is insufficient to well ground his claim because, as 
a lay person, he is not competent to render a medical 
diagnosis.  See generally Hicks v. West, 12 Vet.App. 86, 89 
(1998) (lay assertions are insufficient to establish the 
existence of a cardiovascular disorder). 

Due to the absence of a current disability as provided by a 
medical diagnosis, the appellant has failed to present a 
valid claim.  Brammer, 3 Vet.App. 223 (1992).  His claim, 
accordingly, must be denied as not well grounded.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

B.  Service connection - right ear hearing loss

The appellant contends that he has a current right ear 
hearing loss disability which was incurred or aggravated 
during service.  According to his statements and testimony of 
record, his service medical records reveal that he 
experienced a decrease in right ear hearing acuity beginning 
in 1991.  He testified that his hearing acuity profile 
changed in service.  He has also testified to working in a 
noisy environment during service. 

A claimant must first present competent evidence of a current 
disability in order to present a valid claim.  Brammer, 3 
Vet.App. 223 (1992).  The governing VA regulations specify 
that hearing loss shall only be considered a "disability" 
and, thus service connectable, when the auditory thresholds 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

Audiometric findings on the appellant's retirement 
examination, dated in January 1997, revealed right ear pure 
tone thresholds of 15, 15, 20, 30, and 30 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  A subsequent 
examination in August 1997 revealed right ear pure tone 
thresholds of 15, 15, 20, 30, and 25 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  His previous 
audiological examinations do reveal that he experienced a 
slight decrease in right ear hearing acuity during service, 
but do not reveal auditory thresholds of 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, or auditory thresholds of 26 decibels or greater 
for at least three of those frequencies.  He was exposed to 
hazardous occupational noise and given a profile left ear 
hearing loss, but he was not given a profile for right ear 
hearing loss.  He was not administered the Maryland CNC 
speech recognition test during service.

Post-service, a March 1999 VA audio examination revealed 
right ear puretone thresholds of 10, 10, 25, 30 and 25 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The appellant's speech recognition scores 
using the Maryland CNC word list was 100 percent in the right 
ear.  He was given a diagnosis of normal right ear hearing 
through 2000 hertz with a mild sensorineural hearing loss at 
3000 hertz, and coming to within normal limits at 40 hertz.

As shown above, none of the audiometric findings noted in 
service or after service meet the above criteria for 
establishing the presence of impaired right ear hearing as 
defined by 38 C.F.R. § 3.385 (1999).  In this respect, the 
recorded pure tone thresholds are below 40 decibels in all of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, and the 
pure tone thresholds are not greater than 26 decibels in at 
least three of those frequencies.  Additionally, right ear 
speech recognition is 100 percent.  Therefore, for VA service 
connection purposes, the appellant has not been shown to have 
right ear hearing loss disability, see 38 C.F.R. § 3.385 
(1999), and the claim must be denied as not well grounded.  
See Edenfield, 8 Vet.App. 384 (1996) (en banc).

C.  Due process

The United States Court of Appeals for Veterans Claims has 
held that, absent the submission and establishment of a well 
grounded claim, VA cannot undertake to assist a claimant in 
developing facts pertinent to his/her claim.  Morton v. West, 
12 Vet.App. 477, 486 (1999).  See Epps v. Gober, 126 F.3d 
1464, 1467 (Fed.Cir. 1997), cert denied, ____ U.S. ____,118 
S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his or her application.  See 
Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his claims for 
service connection.  In this respect, the RO has issued a 
Statement of the Case and Supplemental Statements of the Case 
which have notified him of the reasons and basis for the 
denial of his claims.  Additionally, the RO provided him a 
personal hearing as well as VA examination with review of his 
claims folder.  Finally, the RO has associated with the 
claims folder all records identified by him as pertinent to 
his claims on appeal.  The Board discerns no additional 
sources of relevant information which may be obtainable 
concerning the present claims.  Accordingly, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See generally Wood v. Derwinski, 1 Vet.App. 
190 (1991) (VA "duty" is just what it states, a duty to 
assist, not a duty to prove a claim).


ORDER

The claim for service connection for hypertension is denied 
as not well grounded.

The claim for service connection for right ear hearing loss 
disability is denied as not well grounded.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

